በግብርናና ገጠር ልማት ሚኒስቴር

እና
#ላጎ# ረታ ኃይፅማርጮ መካከል የተፈፀመ የመሬት

ኪራይ ውል ስምምነት

የግብርናና ገጠር ልማት ሚኒስቴር በአዲስ አበባ ከተማ፤ ቂርቆስ ክ/ከተማ፤ ኢትዮጵያ
የሚገኙ በመሆኑ እና ከዚህ በኋላ አከራይ በመባል የሚታወቀው እና

ከዚህ በማስከተል ተከራይ በመባል የሚጠቀሰው እና- ለይ ረታ ኃይፅማርረ፲ፓም አድራሻው በ
ለዲያ ለፀያ 2ፉያ ዕሰ# #ፍሰ ፥ታማ #ዕፊ ዐ/ ፤ የቤት ቁጥር ለዳቋ- የሚገኝ በመሆኑ፤
ተከራይ የሜለው አባባል እንደ አገባቡ የተከራዩን ተተኪዎች/ወራሾች እንዲሁም ወኪሉች
የሚመለከት በመሆኑ፤ ይህም ማህበር ለዚህ ውል ዓላማ በኢትዮጵያ ፌዴራላዊ
ዲሞክራሲያዊ ሪፐብሊክ የግል ኩባንያ የሚመሰርት ከመሆኑ ጋር ተያይዞ እንዲህ ባለው
ሁኔታ የሚቋቋመውን ማህበር "ተከራይ" በመባል የሚጠቀስ በመሆኑ፥፤

በዚህ የሊዝ ስምምነት መሠረት አከራይ እና ተከራይ በግብርናና ገጠር ልማት ሚኒስቴር
አማካኝነት ለረዥም ጊዜ የመሬት ሲዝ ተፈፃሚነት የሚኖራቸው የውል ቃሎች እና
ሁኔታዎች ለማቋቋም የሚፈልጉ በመሆኑ እና በስምምነቱም የሚከራየው መሬት ስፋት
2722ፀ- ፄክታር፣ አድራሻውም ዕደታቋ ቋፊረ ጠጨረሰጦቻና ኀ,2ዎቻ ክልል ደድቋ ሪም
ዞን መሮ ወረዳ #ጓሮ ታሪክ ቀበሌ ሲሆን፤ መሬቱም በዚሁ አግባብ የሚከራየው በመሬት
ሊሌዝ የምስክር ወቀት ቁጥር  - ፤ መሬቱን በአግባቡ የመጠቀም እንዲሁም በመሬቱ ላይ
የሚገኙ፤- መዋቅርች፣ ተከላዎች፣ ንብረቶች እና ሌሎች በመሬቱ ላይ የሚደረጉ
ማሻሻያዎችን ለስራው ዓላማ ተግባራዊ ማድረግን የሚያካትት በመሆት፤ ይህም መሬት
የተከራየው ለዚሁ ዓላማ በኢትዮጵያ ፌዴራላዊ ዲሞክራሲያዊ ሪፐብሊክ ለሚቋቋመው
ኃላፊነቱ የተወሰነ የግል ማህበር በመሆኑ፤

ተዋዋይ ወገኖች ፅጋወ/22ዐዐ7 ዓ.ም ከዚህ በ ታች በተዘረዘሩት የውል ቃሎች እና
ሁኔታዎች መሰረት ይህጊን የመሬት ሊዝ ስምምነት ፈጽመዋል።፡

ን ዘሁ

ቶደራ ደርበው
ሚኒስትር
አንቀጽ 1
የስምምነቱ ወሰን

ይህ የመሬት ኪራይ ስምምነት ከዚህ በማስከተል "የኪራይ መሬት" በመባል የሚጠቀሰውን
የገጠር መሬት ሙሉ በሙሉ እና በብቸኝነት ለመጠቀም የተፈፀመ ሲሆን፣ ከዚህም ኪራይ
ጋር በተያያዘ በዚህ ስምምነት በአንቀጽ ቻሪ” በግልጽ የተቀመጠው የኪራይ ክፍያ
ይከፈላል፡፡

አንቀጽ 2
የኪራይ ዘመን እና በተከራየው መሬት ተከፋይ የሚሆነው የሊዝ ክፍያ

2.1 ይህ የመሬት ኪራይ ስምምነት ለ ጋ5 ዓመታት የፀና ይሆናል፡፡ ሆኖም ግን
ለተጨማሪ አመታት ሊታደስ ይችላል፡፡
2.2የመሬት ኪራይ ክፍያ አፈፃፀም፡-

2.2.1 ይህ ስምምነት ከተፈረመበት ቀን አንስቶ ለመጀመሪያዎቹ  ሥዕ/ታሥ ዓመታት
በዚህ የኪራይ ውል አማካኝነት ለተከራየው መሬት ምንም ዓይነት ክፍያ
አይፈፀምም፡፡

2.2.2 ከዚያ በኋላ በዚህ ውል በአንቀጽ 1 ለተጠቀሰው የግብርና ኢንቨስትመንት
እንቅስቃሴ ለእያንዳንዱ ሄክታር የብር 752 ሪነሄድ መፆ ሃምሳ ዝሮ #ቋሠ
የኪራይ ክፍያ ይፈፀማል፡ የዚህ ውል ጠቅላላ የኪራይ ክፍያ መጠን ብር
ደ##322ዐ / ሰምጋሃታ ሟፈዖዶፇ ለራ መፆ ፅረሮፃ ሥዕፖ ጂሀ ለዕምዕም
መፆሄያዖ ዝረ ቋፓቻ ) ይሆናል፡፡

2.2.3 በዚህ ውል አማካኝነት ለተከራይ መሬት የኪራይ ክፍያ ሲከፈል የክፍያው
ደረሰኝ ወዲያውኑ ለአካባቢው ወይም ለወረዳ አስተዳደር ጽ/ቤት መቅረብ
አለበት፡፡ በተለይም በኢንቨስትመንት እንቅስቃሴ አኳያ በኪራይ ክፍያው
ተመን ላይ ለውጦች በአከራይ ለደረጉ ይችላሉ፡፡

2.2.4 በዚህ አንቀጽ ላይ በቁጥር 2.3.1 የተጠቀሰው ቢኖርም ከላይ ለተገለጸው
መሬት የአንድ አመት ቅድሚያ ክፍያ ተፈጻሚ ይሆናል፡፡

2.2.5 ይህ ብ. ፡፡ በማናቸውም ጊዜ በአከራይ ሊሻሻል ይችላል፤

።-፲-ዴ-፦-ው-

ቶደፈራሬ ደርበው ሀሁ-

አንቀጽ 3
የተከራይ መብቶች

ተከራይ ከዚህ የሚከተሉት መብቶች አሉት፡-

3.1

3.2

3.3

3.4

3.5

41

ሀ.

ለ.

ሒ.

መሬቱን ስምምነት በተደረሰበት አግባብ ማልማት እና በስምምነቱ ቃሎች መሰረት
ማስተዳደር፤

በኢንቨስትመንት ፕሮጀክቱ ዓይነት እና መጠን እንዲሁም እንደ አግባብነቱ
በሚመለከታቸው መ/ቤቶች የፈቃድ ጥያቄ በማቅረብ እና ምክክር በማድረግ እንደ
ግድብ፤ የውፃ ጉድጓድ፤ የሀይል ማመንጫ፤ የመስኖ ሲስተም፤ መንገዶች፣
ድልድዮች፤ ጽ/ቤቶች፤ የመኖሪያ ህንፃዎች፤ የነዳጅ አቅርቦት መንገዶች፤ የጤና
አና የትምህርት ተቋማት የመገንባት፤

የተከራየውን መሬት በራሱ ወይም በህግ አግባብ በውክልና በተሾመ ሰው
የማልማት ወይም የማስተዳደር፣

መሬቱን የማልማት እና የማረስ፤ ምርትን የመሰብሰብ እንዲሁም በዘመናዊ
መሳሪያ በመጠቀም ሌሎች በተከራይ አስተሳሰብ አግባብነት አላቸው ተብለው
በሚወሰዱ መንገዶች መጠቀም ፣
በድርጅቱ ስራ አፈፃፀም እና ስኬት ላይ በመመስረት ተጨማሪ መሬት ማግኘት
ይቻላል፡፡

አንቀጽ 4

የተከራይ ግዴታዎች

ተከራይ ለተከራየው መሬት መልካም እንክብካቤ የማድረግ እና በመሬቱ ላይ
የሚገኙ ሀብቶችን የመጠበቅ ግዴታ ያለበት ሲሆን በተለይም ከዚህ የሚከተሉት
ግዴታዎች በተከራይ ላይ ተፈፃሜ ይሆናሉ፡-

በመሬት ዝግጅት ወቅት ሳይመነጠሩ የቀሩትን ዛፎች መጠበቅ፤

ተዳፋትነት ባለባቸው አካባቢዎች የአፈር መሸርሸርን ለመከላከል አግባብነት
ያላቸው የአሰራር ዘዴዎችን መጠቀም፣

ስለ ተፈጥሮ ሀብቶች አጠባበቅ በህግ የተደነገጉ ግዴታዎችን ማክበር አና -
እነዚህንም በጠቅላላው ተግባራዊ ማድረግ ፡

4.3ከመንግስት እንዲሁም ከሌሎች ኤጀንሲዎች አግባብነት ያላቸው ፈቃዶች

የተሰጡ እንደሆነ ደህ የኪራይ ስምምነት ከተፈረመበት ጊዜ ጀምሮ

ገ ዊ--ሮጊ

ተፈሬ ደርበው እዚ“

ሚኒስትር

4.3

44

45

4.6

4.7

4.8

49

በሚቆጠር የ6 ወራት ጊዜ ውስጥ ተከራይ መሬቱን ማልማት መጀመር
አለበት
በዚህ የውል ስምምነት ስር ተከራይ ይህ የመሬት ኪራይ ስምምነት ውል
ከተፈረመበተ ቀን አንስቶ በአንድ ዓመት ጊዜ ውስጥ የመሬቱን ፅ#ድ ሥዕፖ።
ክፍል የማልማት ግዴታ አለበት፡፡ በመሆኑም በጠቅላላው የተከራየውን መሬት
ይህ ስምምነት ከተፈረመበት ቀን አንስቶ ሪሥዕም ዓመታት ባልበለጠ ጊዜ ውስጥ
የማልማት ግዴታ አለበት፡፡
የመሬት ኪራይ ውሉ የተፈፃሚነት ጊዜ ሲያበቃ ወይም ሲቋረጥ ወይም
የኢንቨስትመንት ፈቃዱ ሲሰረዝ ተከራይ በመሬቱ ላይ የተተከሉ ንብረቶችን
በአግባቡ በማንሳት ከ6 ወራት ባልበለጠ ጊዜ ውስጥ መሬቱን ለአከራይ ያስረክባል፡፡
ተከራይ ለግብርናና ገጠር ልማት ሚኒስቴር በሚቀርብለት ጥያቄ መሰረት ትክክለኛ
መረጃ እና የኢንቨስትመንት እንቅስቃሴ ሪፖርቶች ያቀርባል፡፡
አመታዊ የመሬት ኪራይ ክፍያ መከፈል የሚገባው በሚሆንበት ወቅት ተከራይ
የወቅቱን አመታዊ የመሬት ኪራይ ክፍያ መሬቱ ለሚገኝበት ክልል ከታህሳስ ወር
አንስቶ እስከ ሰኔ ወር ባለው ጊዜ ውስጥ ቀደም ሲል ለገጠር መሬቶች ተፈፃሚነት
እንዲኖረው በተወሰነው የኪራይ ተመን መሰረት ክፍያ ይፈፅማል፡፡
ተከራይ ይህንን የመሬት ኪራይ ውል ሲፈጽም ከዚህ የውል ሰነድ ጋር በማያያዝ
የተከራየውን መሬት አጠቃቀም የድርጊት መርዛ ግብር ያቀርባል፡
በጽሁፍ በሚቀርብ ጥያቄ መሠረት የአከራይ ፈቃድ ሳይሰጥ ተከራይ በየትኛውም
ሁኔታ ቢሆን መሬቱን ላልተፈቀደለት እና ቀደም ሲል ላልተቀመጠ ዓላማ ወይም
እቅድ መጠቀም አይችልም፡፡
የመሬቱ 75 በመቶ ሳይለማ ድርጅቱ መሬቱን ለሌላ ድርጅት ወይም ግለሰብ
አሳልፎ የመስጠት መብት አይኖረውም፡፡ 75 በመቶ አልምቶ ማዛወር ከፈለገ
የአከራዩን ፈቃድ ማግኘት ይገባዋል፡፡

አንቀጽ 5

የአከራይ መብቶች

አከራይ ከዚህ የሚከተሉት መብቶች ብቸኛ ተጠቃሚ ይሆናለ፡-

5.1

5.2

ተከራይ ግዴታዎቹን በትጋት መወጣቱን አና መፈፀሙን የመቆጣጠር እና
የመከታተል መብት ይኖረዋል፡፡

መሬቱ በኪራይ በተሰጠበት ቀን ጀምሮ የአንድ አመት ጊዜ ሲያበቃ ያልለሙትን
መሬቶች ይወስዳል፡፡ ይህም ተፈፃሚ የሚሆነው ተከራይ የ6 ወራት ቅድመ
ማስጠንቀቂያ ተሰጥቶት በአንድ አመት ውስጥ ሳያስተካክል የቀረ እንደሆነ ነው።፡

ሯ/
ሯ
ትፈራ ደርበሑ ሀቶ-
5.3 አከራይ ከላይ በአንቀፅ 5.1 የተሰጠውን መብት በሚጠቀምበት ወቅት የተከራይን

ተግባራት እና እንቅስቃሴዎች በማያውክ ሁኔታ መሆኑን ማረጋገጥ አለበት፡፡

54 የመሬት ኪራይ ዋጋ በማናቸውም ጊዜ ሊያሻሸል ይችላል

6.1

6.2

63

6.4

6.5

አንቀፅ 6

የአከራይ ግዴታዎች

አከራይ መሬቱን ከማናቸውም ለሥራው እንቅፋት ከሆኑ ነገሮች አና ሌሎች
እክሎች ነፃ በማድረግ ይህ የመሬት ኪራይ የውል ስምምነት ከተፈረመበት ቀን
አንስቶ በ10 ቀናት ጊዜ ውስጥ የማስረከብ ግዴታ አለበት፡፡
የሚከናወነውን ከፍተኛ የኢንቨስትመንት ስራ ከግምት ውስጥ በማስገባት ተከራይ
ከግብር ነፃ የመደረግ፤ ከገቢ የካፒታል እቃዎች የቀረጥ ነፃ እና በኢትዮጵያ
ሕግጋት በሚፈቀደው መሠረት ካፒታልን እና ትርፎችን ወደ ውጭ ዛገር
ስለመላክ የተቀመጡትን ልዩ ጥቅማጥቅሞች የማስጠበቅ እና የመፈፀም ግዴታ
አለበት፡፡
አከራይ በተከራይ በኩል የሚያከናውነውን የመሬት መመንጠር ተግባር በተመለከተ
እንዲሁም በዚህ ስምምነት ሽፋን ያገኘውን አላማ ተግባራዊ ከማድረግ እና ከዚህ
ጋር ተያያዥ የሆኑ ተጓዳኝ እና ከሥራው ሂደት ጋር አግባብነት ያላቸውን
ተግባራት ከመፈፀም የሚያግድ ምንም አይነት የሕግ ወይም ሌላ ገደብ የሌለ
መሆኑን ያረጋግጣል፡፡
ለአፈር ምርመራ እና ለቅየሳ ስራ በፌዴራል መንግ!ስት እና በክልል መንግስት
የምርምር ማእከላት የሚገኙትን ፋሲሊቲዎችን በክፍያ እንዲጠቀም ሁኔታዎችን
ያመቻቻል፡፡
ተከራይ በውል ባሉበት ግዴታዎች መሠረት መሬቱን በተቀመጡት የገዜ ገደቦች
ውስጥ ሳያለማ የቀረ እንደሆነ ወይም በተፈጥሮ ሃብቶች ላይ ጉዳት ካደረሰ ወይም
የኪራይ ክፍያውን በወቅቱ ካልከፈለ አከራዩ በእነዚሁ ምክንያቶች የኪራይ ውሉን
ለማቋረጥ ከወሰነ ይህንን ውሳኔውን ቢያንስ ከ6 ወራት ቀደም ብሎ በማስጠንቀቂያ
መልክ ለተከራይ ምስጠት አለበት፡፡-፡ '

ጭፖሥ፦ ዚቱ-

" ተፈራ ደርበው
ሚኒስትር

አንቀፅ 7

የተከራየውን መሬት ስለማስረከብ

7.1. አከራይ ይህ ውል ከተፈረመበት ጊዜ አንስቶ በ30 ቀን ውስጥ የመሬቱን ፕላን
እንዲሁም የይዞታ የምስክር ወረቀት ሌሎች ማስረጃዎችን ለተከራይ ያስረክባል፡፡

7.2 ተከራይ በፅሑፍ ተገልፆልትም ቢሆን በእርሱ በኩል በሆነ ምክንያት የመሬቱ
ርክክብ ሳይፈፀም የቀረ እንደሆነ አከራይ በዚህ ምክንያት ምንም አይነት ኃላፊት
አይወስድም።፡

73. የመሬቱ ርክክብ ተፈፃሚ የሚሆነው ወይም የሚፀናው ክ 76” ቀን ጀምሮ
ይሆናል፡፡

አንቀፅ 8

የውል እድሳት እና ማሻሻያ

8.1] ይህ የመሬት ኪራይ ስምምነት በተመሳሳይ የውል ቃሎች እና ሁኔታዎች መሠረት
ሊታደስ ይችላል፡፡

8.2 ተከራይ ስምምነቱን ማደስ ከፈለገ የውል ዘመኑ ከመጠናቀቁ ከ6 ወራት በፊት
ይህንነ ማሳወቅ አለበት

አንቀፅ 9

ውል የሚቋረጥባቸው ምክንያቶች

ይህ የመሬት ኪራይ ውል ስምምነት ከዚህ በታች በተዘረዘሩት ምክንያቶች ሊቋረጥ
ይችላል፡-

9.2 የመሬት ኪራይ የውል ዘመን ሲያበቃ፣፤

9.2 አከራይ ከአቅም በላይ በሆኑ ምክንያቶች መሬቱን ለተከራይ ሳያስረክብ የቀረ
እንደሆነ፣

9.3 ተከራይ የአንድ ወር የፅሑፍ ማስጠንቀቂያ ሰጥቶም ቢሆን አከራይ በዚህ ውል ስር
የተካተቱትን ማናቸውንም ግዴታዎች ወይም ቃልኪዳኖች ሳያከብር የቀረ እንደሆነ
ወይም ተከራይ የውል ግዴታዎቹን ሳያከብር ሲቀር ወይም ያልፈፀመ እንደሆነ፣

9.4 ተከራይ አመታዊ የኪራይ እና ሌሎች የግብር ክፍያዎችን ለሁለት ተከታታይ

አመታት ሳይከፍል ያቶሩ እንደሆነ፤ (:
ምጅ። ሎ፦

ተፈራ ደርበው
ሜኒስትር
9.5 ተከራይ በአከራይ በኩል የ6 ወራት ቅድመ ማስጠንቀቂያ በመስጠት ተከራዩ የውል

9.6

97

10.1

10.2

10.3

10.4

ግዴታዎቹን በማክበር እንዲፈፅም ተጠይቆም ቢሆን ይህንን ሳይፈፅም የቀረ
አንደሆነ፣

ተከራይ የኪራይ ውሉን ለማቋረጥ ዛሳብ ያለው መሆኑን በመጥቀስ የ6 ወራት

ቅድመ ማስጠንቀቂያ ሲሰጥ፣
በኪራይ ውሉ የተጠቀሱ ማናቸውም ሌሎች ግዴታዎች ሲጣሱ ይህ ውል
ይቋረጣል

አንቀፅ 1ዐ

የውል መቋረጥ ሂደት ውጤቶች

የመሬት ኪራይ ውሉ ሲቋረጥ ተከራይ የተከራየውን መሬት የውሉ መቋረጥ
ተፈፃሚ ከሚሆንበት ቀን ጀምሮ በ6 ወራት ጊዜ ውስጥ ለአከራይ መመለስ
አለበት፡፡
ማንኛውም ተዋዋይ ወገን ይህንን የመሬት ኪራይ ውል ለማቋረጥ በሚፈልግበት
ወቅት ለሌላው ወገን ከ6 ወራት ያላነሰ ቅድመ ማስጠንቀቂያ መስጠት አለበ
ይህ የኪራይ ውል ስምምነት በተከራዩ በዚህ ስምምነት በአንቀፅ 9.3 እና 9.6
መሠረት በማናቸውም ምክንያቶች በሚቋረጥበት ወቅት አከራይ በመሬቱ ላይ
የተከናወኑትን ዋጋ ያላቸው ማሻሻያዎች የገበያ ዋጋ ለተከራይ ይከፍላል፡፡
ይህ ስምምነት ከላይ በተጠቀሰው መሠረት በአንቀፅ 9.4 እና 9.5 ከተዘረዘሩት
ምክንያቶች መካከል በማናቸውም መነሻነት ያቋረጠ እንደሆነ አንዲህ ባለው
ምክንያት አከራይ ለተከራይ የሚከፍለው አይኖርም፡፡

አንቀፅ 11

ምዝገባ

ይህ የመሬት ኪራይ ስምምነት ስልጣን በተሰጠው አካል መመዝገብ እና መዕደቅ አለበት፤
የዚህ ውል ስምምነት ግልባጮች ለአከራይ፣ ለተከራይ፤ ለወረዳ፣ ለፋይናንስ ጽ/ቤት፣
ለኢንቨስትመንት ኮሚሽን እና ሌሎች አካላት በአከራይ በሚሰጥ ሸ፤ 'ደብዳብ አማካኝነት
ለትብብር

ያመች ዘንድ እንዲላኩ ይደረጋል፡፡
ጅመ በህኞ-

ተፈራ ደርበው
ሚኒስትር
አንቀፅ 12

ገዥ ሕግ
በዚህ ስምምነት ስር ስራዎችን የሚገዛው የኢትዮጵያ ሕግ ይሆናል፡፡

አንቀፅ 13

ከአቅም በላይ የሆኑ ሁኔታዎች

ከአቅም በላይ የሆኑ ሁኔታዎችን አስመልክቶ የኢትዮጵያ የፍትሐብሔር ሕግ ተፈፃሚ
ይሆናል፡:

አንቀፅ 14

ሰላማዊ ለሆነ አጠቃቀም የተገባ ቃል

አክራይ በተከራየው መሬት ላይ ያለውን የባለቤትነት እና የንብረት መብቶች ያረጋግጣል፡፡
በመሆኑም ተከራይ መሬቱን ሰላማዊ በሆነ መልኩ በይዞታው እንደሚያቆይ እና ይህንንም
ያለምንም ችግር ሊጠቀምበት እንደሚችል ያረጋግጣል፡፡

አንቀፅ 15
የቀን መቁጠሪያ
ሰዚህ ስምምነት ዓላማ የኢትዮጵያ ቀን መቁጠሪያ ተፈፃሚነት ይኖረዋል፡፡

አንቀፅ 16

የስምምነቱ አባሪዎች

ከዚህ በታች የተዘረዘሩት ሰነዶች የስምምነቱ አባሪ ሲሆኑ የውሉ አካል ተደርገው
ይወሰዳሉ፡፡

16.1 የውሳኔ ደብዳቤ እና የመሬቱ ኪራይ ቃለጉባኤ

16.2 የመሬት ልማት የጊዜ ሰሌዳ መግለጫ

16.3. የተከራየው ፲ራት ሳይት ፕላን [ዘጉ-
ፖ 7 ዴሥ-...

ትፈራ ደርበው
ሚኒስትር
16.6 የተከራይ መታወቂያ ወይም ፓስፖርት ግልባጭ

16.7 የተከራይ መመስረቻ ፅሑፍ እና መተዳደሪያ ደንብ ግልባጭ
16.6 የሚመሰረተው ኩባንያ መመስረቻ አና መተዳደሪያ ደንብ (ኩባንያው ሲመሰረት
የሚቀርብ)
ሰንቀፅ 17

ከመሬት ኪራይ ስምምነቱ ጋር በተያያዘ ወይም ስምምነቱን ተከትሉ በአከራይ እና በተከራይ
መካክል አለመግባባት በሚከሰትበት ወቅት ሁለቱም ተዋዋይ ወገኖች አለመግባባቱን ሰላማዊ
በሆነ መልኩ እና ለሁለቱም ወገኖች በሚጠቅም መልኩ ለመፍታት የሚቸሉትን ጥረት
ሁሉ ያደርጋሉ፡፡ እንዲህ ባለ ሁኔታ አለመግባባቱ ሊፈታ ካልቻለ ጉዳዩ በኢትዮጵያ
የፌዴራል ዓና/ቤት የሚታይ ይሆናል፡

ይህ ስምምነት በተዋዋይ ወገኖች መካከል በእንግሊዘኛ እና በአማርኛ ቋንቋዎች ተፈርሟል፡፡
ልዩነት በሚከሰትበት ወቅት የአማርኛው ሰነድ ገዥ ይሆናል።፡

አንቀፅ 19

መ/ቤት እና ማስጠንቀቂያዎች

19.1 ተከራይ በኢትዮጵያ ውስጥ እንደአስፈላጊነቱ ወይም ሥራዎቹን ለማከናወን
በሚያመቸው መልኩ በኢትዮጵያ መቤት ይመሰርታል፡፡

19.2 ከዚህ ስምምነት ተዋዋይ ወገኖች መካከል ለአንዱ የሚላክ ደብዳቤ እና
ማስጠንቀቂያ በእንግሊዘኛ ወይም በአማርኛ ቋንቋ በተዘጋጀ ፅሑፍ አማካኝነት
ይሆናል፡፡ አንዲህ ያለውም ፅሑፍ በአካል ወይም በዚህ ስምምነት መግቢያ ላይ
በተጠቀሰው አድራሻ በፖስታ ይላካል፡፡

አንቀፅ 2ዐ

ውሉ የሚፀናበት ቀን

ይህ የኪራይ ስምምነት ለ 25 አመታት ማለትም ከ 2ዐ722ዐዐ7 ፍም ጀምሮ የዐና
ይሆናል፡፡ ተፈፃሚነቱም በ 79/ሃ7ሃጋ2ጋዐ2ሪፀ ፍም ያበቃል፡፡

አከራይ ተከራይ

ግብርናና ገጠር ልማት ሚኒስቴር አቶ ረታ ኃይለማርያም

4//ያ#*"
ሥም  ቶፈሬል ደርበው ሥም ታክ 2#፻«#* ሃሪ4

ፊርማ ድ= ፊርማ ፊተ ቭ ጨሸ

ተን “ዘ” [ሪ2
